TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2013



                                      NO. 03-12-00024-CR


                                William Aaron James, Appellant

                                                 v.

                                  The State of Texas, Appellee




              APPEAL FROM COUNTY COURT OF CALDWELL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the trial court’s judgment of conviction is in all things affirmed; that the appellant pay all costs

relating to this appeal; and that this decision be certified below for observance.